Citation Nr: 0522423	
Decision Date: 08/17/05    Archive Date: 08/25/05

DOCKET NO.  03-00 255	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUES

1. Entitlement to service connection for a disability of the 
right shoulder.

2. Entitlement to service connection for a disability of the 
right arm.

3. Entitlement to service connection for a disability of the 
right knee.

4. Entitlement to service connection for a disability of the 
right ankle.

5. Entitlement to service connection for psychiatric 
disability, to include post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Mark J. Swiatek, Counsel


INTRODUCTION

The veteran had active duty for training (ACDUTRA) from March 
1983 to July 1983, and active military service from May 1987 
to January 1988.

This matter is on appeal to the Board of Veterans' Appeals 
(Board) from a September 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Denver, Colorado.  The veteran relocated during the appeal 
period and the VARO in Milwaukee, Wisconsin has assumed 
jurisdiction. 

In February 2004, the Board remanded the case to the RO to 
afford the veteran a Board hearing.  The veteran testified at 
a Board videoconference hearing in March 2005.  A transcript 
of the hearing has been associated with the claims file.  The 
case was recently returned to the Board for appellate 
consideration.

The issues of service connection for a disability of the 
right knee, a disability of the right ankle and a psychiatric 
disability including PTSD are addressed in the REMAND portion 
of the decision below and are REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.




FINDINGS OF FACT

1.  The competent medical evidence does not show a current 
diagnosis of a disability of the right shoulder associated 
with the veteran's military service. 

2.  The competent medical evidence does not show a current 
diagnosis of a disability of the right arm associated with 
the veteran's military service. 


CONCLUSIONS OF LAW

1.  A disability of the right shoulder was not incurred in or 
aggravated by active military service.  38 U.S.C.A. 
§§ 101(24), 1131 (West 2002); 38 C.F.R. §§ 3.102, 3.303 
(2004). 

2.  A disability of the right arm was not incurred in or 
aggravated by active military service.  38 U.S.C.A. 
§§ 101(24), 1131 (West 2002); 38 C.F.R. §§ 3.102, 3.303 
(2004). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matter: Duties to Notify & to Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096, now codified at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002), was enacted on 
November 9, 2000, after the veteran filed her current claim 
to establish service connection.  The VCAA includes an 
enhanced duty on the part of VA to notify a claimant as to 
the information and evidence necessary to substantiate a 
claim for VA benefits.  The VCAA also redefines the 
obligations of VA with respect to its statutory duty to 
assist claimants in the development of their claims.  VA 
issued regulations to implement the VCAA in August 2001.  
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2004).  

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  

Regarding the claims for a right shoulder disability and a 
disability of the right arm, the September 2001 rating 
decision, October 2002 statement of the case, and the January 
2003 and July 2004 supplemental statements of the case 
apprised the veteran of the information and evidence needed 
to substantiate her claims, the laws applicable in 
adjudicating the appeal, and the reasons and bases for VA's 
decision.  Furthermore, these documents outline the specific 
evidence that was considered when the determinations were 
made.  In addition, in April 2001 and May 2004 letters, the 
veteran was informed of the provisions of the VCAA and was 
advised to identify any evidence in support of her claims 
that had not been obtained.  The RO issued additional duty to 
assist correspondence in August 2000 that further emphasized 
relevant evidence.

Collectively the correspondence advised her of the evidence 
she needed to submit to show that she was entitled to service 
connection for the disabilities at issue.  The letters 
specifically informed her that VA would obtain pertinent 
federal records.  She was informed that VA would also make 
reasonable efforts to obtain any identified private medical 
evidence.  As such, the Board finds that the correspondence 
VA issued satisfied VA's duty to notify the veteran of the 
information and evidence necessary to substantiate her claims 
as required by Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

The CAVC decision in Pelegrini v. Principi, 18 Vet. App 112 
(2004) (replacing Pelegrini v. Principi, 17 Vet. App. 412 
(2004)) held, in part, that a VCAA notice, as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In the present case, 
VCAA notice was provided to the veteran prior to the initial 
AOJ adjudication and as a result there is no timing 
deficiency.

The CAVC in Pelegrini also held, in part, that a VCAA notice 
consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) 
must: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim."  

This new "fourth element" of the notice requirement comes 
from the language of 38 C.F.R. § 3.159(b)(1).  As discussed 
above, the Board has found that the veteran was provided 
every opportunity to identify and submit evidence in support 
of her claims.  See also, VAOPGCPREC 01-04.  Collectively the 
correspondence that was VCAA specific or the more general 
duty to assist variety as noted above provided her the 
opportunity to submit any additional evidence she had in 
support of her claims.  The Board notes that the April 2001 
letter had specific references on pages 2 and 3 that invited 
her identify or submit any evidence she possessed that she 
thought would support her claims, which is essentially a 
statement of the fourth content element. 

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  In this case, because 
each of the four content requirements of a VCAA notice has 
been satisfied, any error in not providing a single notice to 
the veteran covering all content requirements expressly is 
harmless error.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005) noting the factors of essential fairness of the 
adjudication and whether the claimant had a meaningful 
opportunity to participate effectively in the processing of 
the claim are relevant.

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  The veteran was provided VA orthopedic examination, 
VA attempted to locate service medical records and she 
submitted private treatment records.  She also testified at a 
Board hearing.  Thus, the Board finds the development is 
adequate regarding the claimed right shoulder and right arm 
disorders and that it satisfied the obligations established 
in the VCAA.   

In summary, the Board finds that reasonable efforts have been 
made to assist the veteran in obtaining evidence necessary to 
substantiate the claims.  Relevant VA clinical records are 
included in the file.  VA's duty to assist the veteran in the 
development of the claims for a disability of the right 
shoulder and the right arm has been satisfied and the Board 
will turn to a discussion of these issues on the merits. 


Analysis

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service, or active duty for training.  38 U.S.C.A. §§ 
101(24), 1110, 1131.  That an injury or disease occurred in 
service is not enough; there must be chronic disability 
resulting from that injury or disease.  If there is no 
showing of a resulting chronic condition during service, then 
a showing of continuity of symptomatology after service is 
required to support a finding of chronicity.  38 C.F.R. § 
3.303(b).  Service connection may also be granted for any 
injury or disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease or injury was incurred in service.  38 
C.F.R. § 3.303(d).  In order to establish direct service 
connection for a disorder, there must be (1) medical evidence 
of the current disability; (2) medical, or in certain 
circumstances, lay evidence of the in-service incurrence of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
current disability.  Gutierrez v. Principi, 19 Vet. App. 1, 5 
(2004) (citing Hickson v. West, 12 Vet. App. 247, 253 
(1999)).

Following the point at which it is determined that all 
relevant evidence has been obtained, it is the Board's 
principal responsibility to assess the credibility, and 
therefore the probative value of proffered evidence of record 
in its whole.  Owens v. Brown, 7 Vet. App. 429, 433 (1995); 
see Elkins v. Gober, 229 F. 3d 1369 (Fed. Cir. 2000); Madden 
v. Gober, 125 F. 3d 1477, 1481 (Fed. Cir. 1997) (and cases 
cited therein); Guimond v. Brown, 6 Vet. App. 69, 72 (1993); 
Hensley v. Brown, 5 Vet. App. 155, 161 (1993).

In determining whether documents submitted by a veteran are 
credible, the Board may consider internal consistency, facial 
plausibility, and consistency with other evidence submitted 
on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498, 
511 (1995); see also Pond v. West, 12 Vet. App. 341, 345 
(1999) (observing that in a case where the claimant was also 
a physician, and therefore a medical expert, the Board could 
consider the appellant's own personal interest; citing 
Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (holding 
that while interest in the outcome of a proceeding "may 
affect the credibility of testimony it does not affect the 
competency to testify.") (citations omitted).

To establish entitlement to service connection, there must be 
(1) competent evidence of a current disability (a medical 
diagnosis) Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); 
Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992); (2) 
incurrence or aggravation of a disease or injury in service 
(lay or medical evidence) Layno v. Brown, 6 Vet. App. 465, 
469 (1994); Cartright v. Derwinski, 2 Vet. App. 24, 25 
(1991); and (3) a nexus between the in-service disease or 
injury and the current disability (medical evidence) 
Grottveit v. Brown, 5 Vet. App. 91. 93 (1993).  See Caluza v. 
Brown, 7 Vet. App. 498 (1995); Hickson, supra.

Regarding a disability of the right shoulder and the right 
arm, the veteran asserted that the injury to the shoulder and 
the arm occurred in the basic training accident when she 
sustained an injury to her right knee, however the service 
medical records show she was seen regularly at that time and 
the injury history and treatment were directed to the right 
knee exclusively.  She does not establish continuity solely 
through her own recollections since there is no reference to 
a right shoulder or right arm injury in the record.  Such 
evidence must be medical unless it relates to a condition as 
to which lay observation is competent.  Savage v. Gober, 10 
Vet. App. 488, 498 (1997).  A layperson is competent to 
testify only as to observable symptoms.  See Falzone v. 
Brown, 8 Vet. App. 398, 403 (1995).  A layperson is not, 
however, competent to provide evidence that the observable 
symptoms are manifestations of chronic pathology or diagnosed 
disability, unless such a relationship is one to which a 
layperson's observation is competent.  See Savage, 10 Vet. 
App. at 495-97.

Furthermore, the April 1987 medical examination shows that 
she did not report a history of shoulder or elbow problems 
and the clinical examination showed normal upper extremities.  
Thereafter subsequent military treatment records through the 
early 1990's are also silent regarding either the right 
shoulder or the right arm.  The veteran's recollection to the 
VA examiner in December 2000 regarding the right shoulder was 
contradicted in the service medical records and the record of 
treatment after she was separated from military service.  
Furthermore, there was no objective finding to support a 
current diagnosis of a chronic right shoulder disability, as 
she did not manifest any limitation of motion or weakness and 
she had a normal X-ray of the right shoulder.  In fact, the 
examiner simply reported a strain based upon her history, 
without any reference to a current ascertainable disability. 

It is significant to note that the examiner described her 
presentation as very vague regarding the right arm and that 
she was apparently unable to describe any precise symptoms.  
Furthermore, the examiner did not report any objective 
findings for the right arm or a diagnosis of a right arm 
disability.  Chronicity is not demonstrated when the sole 
evidentiary basis for the asserted continuous symptomatology 
was the sworn testimony of the appellant and when "no" 
medical evidence indicated continuous symptomatology.  
McManaway v. West, 13 Vet. App. 60, 65-66 (1999) (citing 
Savage v. Gober, 10 Vet. App. 488, 495-97).

More recently, the physician examiner at Parkview Medical 
Center in August 2002 reported no limitation or motion or 
strength for any joint, which is further evidence against the 
claims.  Her hearing testimony recalled that she did seek 
medical help as documented in the record and she recalled 
being able to do push-ups and being treated with hot packs 
and cold packs initially for the shoulder and having 
difficulty with the right arm (T 4-5).  However, noting in 
the record corroborates this treatment or subsequent 
manifestations of either the shoulder or the right arm.  The 
records from Mission Clinic the veteran submitted after the 
hearing show she was seen several times in 2004, but there is 
nothing in these records identifying a disability of the 
right shoulder or relating carpal tunnel syndrome to a remote 
injury she claims to have sustained in military service.  The 
veteran apparently had some health sciences training for her 
military specialty as medical specialist (91B10) but she has 
not established herself as competent in matters of medical 
diagnosis or causation.  Espiritu v. Derwinski, 2 Vet. App. 
492, 494-95 (1992).  It was the holding in Voerth v. West, 13 
Vet. App. 117, 120 (1999), that where a claimant's personal 
belief, no matter how sincere, was unsupported by medical 
evidence, the personal belief cannot form the basis of a 
claim and that section 3.303 does not relieve a claimant of 
the burden of providing a medical nexus.  

Although the veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of 
the doubt doctrine is inapplicable where, as here, the 
preponderance of the evidence is against the claims of 
service connection for a disability of the right shoulder and 
the right arm.  See Gilbert v. Derwinski, 1 Vet. App. 49, 53 
(1990).




ORDER

Entitlement to service connection for a disability of the 
right shoulder is denied.

Entitlement to service connection for a disability of the 
right arm is denied.


REMAND

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).

Regarding the right knee, the record shows in March 1983 in 
the first week of basic training she reported a twisted the 
right knee.  This was assessed as stress reaction, medial 
knee sprain and later as right tibial stress reaction 
fracture, medial collateral ligament sprain.  X-rays in April 
1983 and May 1983 were essentially unremarkable In June 1983, 
the complaint of right knee pain since basic training was 
assessed on one occasion as patellofemoral pain secondary to 
an old knee injury and right knee sprain that limited running 
to two miles.  She was seen again and the assessment was 
resolving right knee sprain, rule out early medial stress 
reaction.   

The service medical records show a right ankle sprain in 
February 1986, which was determined to have been in line of 
duty according to sick slip entries.  She reportedly arrived 
for reserve training and complained of pain in the dorsal 
right foot with no history of trauma, and it was also noted 
she took Motrin as needed for the right knee.  A physician 
reported synovitis of unclear etiology.  She was not to 
participate in physical training for two weeks and a 
radiology report was read as showing no fracture.  Another 
clinical report at this time appeared to indicate a chronic 
ankle problem from an injury three years earlier.  An 
administrative correspondence in February 1986 from her 
military unit noted treatment for an injury that may need 
continuing treatment.  The April 1987 military medical 
examination was unremarkable.  She had a diagnosis of 
arthritis of the right knee and the right ankle in December 
2002, and more recent private treatment records in 2004 also 
refer to degenerative joint disease of the right knee and the 
right ankle in 2004.  

Regarding a psychiatric disability she was seen late in 1987 
for gynecology complaints and there was a question of 
depression and situational reaction.  The mental status 
evaluation in December 1987 showed the Axis I diagnosis was 
uncomplicated bereavement and the Axis II diagnosis was 
personality disorder, NOS (mixed).  The examiner stated the 
diagnosis represented a personality disorder within the 
meaning of applicable Army regulations.  Subsequent VA 
requests have not located any additional service medical 
records.  Although a VA examiner in December 2000 reported 
acute PTSD that resolved and current adjustment disorder, 
recently received records noted treatment for anxiety and 
depression and in June 2000 that she was severely depressed 
and anxious since 1998.  A clinical psychologist reported in 
March 2005 that she was being treated with psychotherapy.  
The Board observes that bereavement may be difficult to 
differentiate from major depressive disorder or major 
depressive episode.  See American Psychiatric Association, 
Quick Reference to the Diagnostic Criteria From DSM-IV 
(Diagnostic And Statistical Manual For Mental Disorders 4th 
ed. 1994 (DSM-IV)) at 229.  38 C.F.R. § 4.125 provides that 
the diagnosis of a mental disorder must conform to DSM-IV.  
The current diagnoses appear to go beyond adjustment disorder 
reported in December 2000 and there is sufficient evidence in 
the record including hearing testimony (T 10-18) to warrant 
further development.  

Thus, the current posture of these claims for service 
connection shows current evidence of a disability and various 
clinical manifestations during military service that warrant 
further development.  See Duenas v. Principi, 18 Vet. App. 
514, 519-20 (2004); Charles v. Principi, 16 Vet. App. 370 
(2002).   

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

Accordingly, the claim is remanded for the following action:  

1.  The VBA AMC should contact the 
veteran and request that she identify all 
healthcare providers, VA and non-VA, 
inpatient and outpatient, who have 
treated her for a disability of the right 
knee, the right ankle or a psychiatric 
disability including PTSD prior to or 
since military service, including periods 
of active duty for training, or advised 
her any of the disorders was likely 
related to inservice injury or event.  
She should be requested to complete and 
return the appropriate release forms so 
that VA can obtain any identified 
evidence.  All identified private 
treatment records should be requested 
directly from the healthcare providers.  
Regardless of the veteran's response, the 
VBA AMC should obtain all outstanding VA 
treatment reports.  

2.  The VBA AMC should also verify all 
periods of active duty for training, in 
addition to the training period reported 
from February 16, 1986, to March 1, 1986, 
referenced service medical and 
administrative records, and with any 
assistance deemed necessary from the 
veteran and her representative follow-up 
to the appropriate North Carolina agency 
for vital records to confirm the death of 
the veteran's daughter and former husband 
reported to have occurred sometime in 
1987.

3.  If the VBA AMC is unable to obtain 
any of the relevant records sought, it 
shall notify the veteran that it has been 
unable to obtain such records by 
identifying the specific records not 
obtained, explaining the efforts used to 
obtain those records, and describing any 
further action to be taken with respect 
to the claim.  VCAA, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, 2097-98 (2000) 
(codified at 38 U.S.C. § 5103A(b)(2)).

4.  The VBA AMC should arrange for VA 
special orthopedic examination by a 
physician, including on a fee basis if 
necessary, for the purpose of 
ascertaining the likely etiology of any 
disability of the right knee and right 
ankle, if found.

The claims file and a separate copy of 
this remand must be made available to and 
reviewed by the examiner prior and 
pursuant to conduction and completion of 
the examination.  The examiner must 
annotate the examination report that the 
claims file was in fact made available 
for review in conjunction with the 
examination.  Any further indicated 
special studies must be conducted.  It is 
requested that the examiner address the 
following medical issue:

Is it at least as likely as not that any 
disability of the right knee and/or right 
ankle found is/are related to service on 
any basis, including injury of the knee 
documented in 1983 training and of the 
right ankle documented in 1986 training, 
or if preexisting service was/were 
aggravated thereby?  The examiner must 
also comment as to whether any right knee 
or right ankle disability found on 
examination is/are due to pre- or post- 
service causes, or both service and such 
pre- or post-service causes.

Any opinions expressed by the examiner 
must be accompanied by a complete 
rationale.

5.  The VBA AMC should arrange for VA 
special psychiatric examination by a 
psychiatrist, including on a fee basis if 
necessary, for the purpose of 
ascertaining the likely etiology of any 
psychiatric disability found.

The claims file and a separate copy of 
this remand must be made available to and 
reviewed by the examiner prior and 
pursuant to conduction and completion of 
the examination.  The examiner must 
annotate the examination report that the 
claims file was in fact made available 
for review in conjunction with the 
examination.  Any further indicated 
special studies must be conducted.  It is 
requested that the examiner address the 
following medical issue:

The examiner must be requested to express 
an opinion as to whether it is at least 
as likely as not that any psychiatric 
disorder(s) found on examination is/are 
related to service, including the 
manifestations reported as uncomplicated 
bereavement and personality disorder in 
December 1987.  The examiner must also 
comment as to whether any psychiatric 
disability found on examination is/are 
due to pre- or post- service causes, or 
both service and such pre- or post-
service causes.

Any opinions expressed by the examiner 
must be accompanied by a complete 
rationale.  If the examiner believes that 
PTSD is the appropriate diagnosis, the 
examiner must specifically identify the 
stressor(s) in the record that support 
that conclusion.

6.  Thereafter, the VBA AMC should review 
the claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the VBA AMC 
should review the requested examination 
reports and required medical opinions to 
ensure that they are responsive to and in 
complete compliance with the directives 
of this remand and if they are not, the 
VBA AMC should implement corrective 
procedures.  Stegall v. West, 11 Vet. 
App. 268 (1998).

7.  After undertaking any development 
deemed essential in addition to that 
specified above, the VBA AMC should 
readjudicate the claims of entitlement to 
service connection for a disability of the 
right knee, the right ankle, and a 
psychiatric disability including PTSD.

If any benefit sought on appeal is not granted to the 
appellant's satisfaction, the VBA AMC should issue a SSOC.  
The SSOC must contain notice of all relevant actions taken on 
the claims for benefits, to include a summary of the evidence 
and applicable laws and regulations, not previously provided 
in the SOC or SSOC for the claim, considered pertinent to the 
issues currently on appeal.  A reasonable period of time for 
a response should be afforded.  Thereafter, the case should 
be returned to the Board for further appellate review, if in 
order.  

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
appellant unless she is notified by the VBA AMC; however, the 
veteran is hereby notified that failure to report for any 
scheduled VA 


examination(s) without good cause shown may adversely affect 
the outcome of her claim, and may result in a denial.  
38 C.F.R. § 3.655 (2004).  



	                     
______________________________________________
	S. L. Kennedy
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


